                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

NICHOLAS SAMPSON,

                   Plaintiff,

    v.                                           8:07CV155

EARL SCHENCK, et al.,

                 Defendants.                      ORDER

     v.

ST. PAUL FIRE AND MARINE INSURANCE
COMPANY, also known as
THE SAINT PAUL TRAVELERS
COMPANIES, INC.,

                 Garnishee.

________________________________

MATTHEW LIVERS,

                 Plaintiff,
                                                 8:08CV107
     v.

EARL SCHENCK, et al.,
                                         MEMORANDUM AND ORDER
                  Defendants.

     v.

ST. PAUL FIRE AND MARINE INSURANCE
COMPANY, also known as
THE SAINT PAUL TRAVELERS
COMPANIES, INC.,

                 Garnishee.
      This matter is before the court on remand from the United States Court of

appeals for the Eighth Circuit (“Eighth Circuit”). The Eighth Circuit reversed this court’s

denial, see Filing No. 853 in 8:07cv155 and Filing No. 801 in 8:08cv107, of garnishee

St. Paul fire and Marine Insurance Company’s (“St. Paul”) motions for summary

judgment in garnishment proceedings in aid of execution in these related cases. Filing

No. 878 in 8:07cv155 and Filing No. 823 in 8:08cv107, Eighth Circuit opinions; Filing

No. 879 in 8:10cv155 and Filing No. 824 in 8:08cv107, Eighth Circuit Judgments. The

Eighth Circuit found that garnishee St. Paul has no duty to indemnify defendant David

Kofoed for unsatisfied judgments against him in this action.        Id.    The action was

remanded for proceedings consistent with the Eighth Circuit’s opinion. Id. A petition for

rehearing en banc was denied, Filing No. 800 in 8:07cv155 and Filing No. 825 in

8:08cv107, and the Eighth Circuit’s mandate has now issued.               Filing No. 881 in

8:07cv155 and Filing No. 826 in 8:08cv107.

      Pursuant to the Eighth Circuit’s Judgment and Mandate,

      IT IS ORDERED that:

      1.     Garnishee St. Paul Fire and Marine Company’s motions for summary

judgment (Filing No. 819 in Case No. 8:07CV155 and Filing No. 771 in Case No.

8:08CV107) are granted.

      2.     This court’s final orders of garnishment (Filing No. 855 in 8:07cv155 and

Filing No. 803 in 8:08cv107) are vacated.

      3.     The garnishment proceeding in aid of execution is dismissed.
4.    The Clerk of Court is directed to close this case.

Dated this 10th day of December 2018.


                                         BY THE COURT:

                                         s/ Joseph F. Bataillon
                                         Senior United States District Judge
